260 S.W.3d 430 (2008)
STATE of Missouri, Respondent,
v.
Jeffrey V. BURT, Appellant.
No. ED 89701.
Missouri Court of Appeals, Eastern District, Division Two.
August 19, 2008.
Bret M. Rich, Clayton, MO, Michael A. Gross, St. Louis, MO, for Appellant.
Paul J. Stuart, Clayton, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Jeffrey V. Burt (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of driving while intoxicated, Section 577.010 RSMo (2000). Defendant was sentenced to ninety days in jail; however, the trial court suspended the execution of that sentence, and placed Defendant on probation for two years. Defendant raises one point on appeal, claiming the trial court erroneously entered its judgment of conviction because there was insufficient evidence to prove he was guilty beyond a reasonable doubt.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).